IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,425 


EX PARTE JARED WAYNE SIMS, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NUMBER 39,037-A IN THE 47TH JUDICIAL
DISTRICT COURT POTTER COUNTY


 Per curiam.


O P I N I O N

 This is an application for a writ of habeas corpus that was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the
Texas Code of Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App.
1967).  Applicant pled guilty to aggravated robbery and was sentenced to confinement for
a period of ten years.  There was no direct appeal.  In his writ application, Applicant contends
that Texas prison officials are failing to credit him with pre-sentence confinement time
awarded in a nunc pro tunc judgment. (1) 
	As this Court has stated, "The Texas Department of Criminal Justice, Institutional
Division, is required to credit [an] applicant's sentence with the amount of pre-sentence jail
time credit reflected in any validly certified judgment nunc pro tunc."  Ex Parte Harvey, 846
S.W.2d 328, 329 (Tex. Crim. App. 1993).  After a review of the record, this Court concludes
that Applicant is entitled to and shall be credited with the time credit awarded in the nunc pro
tunc order entered on January 7, 2004, by the 47th Judicial District Court of Potter County,
Texas, in cause number 39,037-A.
	A copy of this opinion shall be sent to the Texas Department of Criminal Justice,
Institutional Division.

DO NOT PUBLISH

DELIVERED: May 24, 2006
1.   The trial court entered two nunc pro tunc orders on the same date, January 7, 2004.  One
order concerned pre-sentence confinement credit in cause number 39,037-A (conviction for
aggravated robbery), which is the subject of this opinion.  The other order concerned pre-sentence
confinement credit  in cause number 39,447-A (burglary of a habitation).